Buchanan, J.
This is a suit for the wages of the overseer on a sugar plantation. Plaintiff remained in defendant’s service about thirteen months. He claims for two years’- salary, on the ground that he was discharged without cause, after the commencement of the second year. Defendant denies that he employed plaintiff by the year; and if he did, pleads that he had good cause for discharging him, to wit, incompetency and negligence. The cause was tried by a jury, who found for plaintiff; and defendant appeals.
On the trial, defendant offered witnesses to prove the manner in which the planting on his plantation had been conducted ; but plaintiff having objected to such evidence, as inadmissible under the pleadings, the Court sustained the objection, and a bill of exceptions was reserved.
Defendant refers us to the eighth paragraph of his answer, which reads as follows : “ That after the rolling of 1859 was over, and the planting commenced, defendant did discover that the said Webre was altogether incompetent to take care of his, respondent’s plantation, and oversee and manage the same in a proper and skillful and trustworthy manner,” &c.
This appears in the answer, as one of the specifications of incompetency and negligence, alleged as constituting good and sufficient causes of plaintiff’s discharge, And we feel constrained to view the ruling of the District Judge as erroneous on this point. The averment is, that plaintiff was incompetent to take care of the plantation and to oversee and manage the same; and that such incompetency was discovered after the planting of the crop had commenced.
The evidence offered to sustain this averment was, evidence of the manner in. which the planting was conducted. If, as we do not understand to be disputed in argument, and as the answer substantially avers, it is the duty of the overseer of a plantation to conduct and superintend the planting of the crop, it seems that evidence of the manner in which the planting was conducted, would have a direct bearing upon the issue here presented.
It is, therefore, adjudged and decreed, that the judgment of the District Court be reversed and annulled, and that this cause be remanded for further proceedings according to law; and that appellee pay costs of this appeal.